Citation Nr: 0840387	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  06-02 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial compensable rating for 
arthritis of the right knee, claimed as grade II 
chondromalacia.  

2.  Entitlement to an initial compensable rating for 
arthritis of the left knee, claimed as grade II 
chondromalacia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1981 to July 
2004, with 7 years and 11 months of prior unverified service. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which awarded service connection for 
arthritis of the left and right knees, and assigned a 
noncompensable rating for each knee, effective August 1, 
2004. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

The veteran is service connected for arthritis of his left 
and right knees, and has been assigned a noncompensable 
evaluation for each knee under 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5010.  He has reported that his knees are more 
disabling than they were at the time of his VA QTC 
examination in May 2004.  As such, VA is required to afford 
him a contemporaneous VA examination to assess the current 
severity of his bilateral knee arthritis.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 
60 Fed. Reg. 43186 (1995).  Therefore, an additional medical 
examination is necessary to make a determination in this 
case.  

Further, VA treatment records indicate that the veteran has 
been undergoing continuous treatment since December 2004 for 
his bilateral knee pain; however, the most recent VA 
treatment records associated with the claims file are dated 
in September 2005.  Records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered in the constructive possession of VA adjudicators 
during the consideration of a claim, regardless of whether 
those records are physically on file. See Dunn v. West, 11 
Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  As such, the Board has no discretion and 
must remand this claim for recent VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain any pertinent 
medical records from the Jackson, 
Mississippi, VA Medical Center, dated 
since September 2005.

2.  After associating all outstanding 
records with the claims folder, the AMC 
should schedule the veteran for an 
appropriate VA examination to determine 
the severity of the veteran's arthritis 
of the knees.  The claims folder should 
be made available to and reviewed by the 
examiner.  

The examiner should conduct all indicated 
tests and studies, to include range of 
motion studies, and should describe any 
instability, pain, weakened movement, 
excess fatigability and incoordination.  
To the extent possible, the examiner 
should express any functional loss in 
terms of additional degrees of limited 
motion of each knee.  

The rationale for any opinion expressed 
should be provided in a legible report.  

3.  Finally, readjudicate the veteran's 
claims.  If the claims remain denied, 
provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 

